Name: Commission Implementing Regulation (EU) NoÃ 1214/2013 of 28Ã November 2013 entering a name in the register of protected designations of origin and protected geographical indications (Saint-Marcellin (PGI))
 Type: Implementing Regulation
 Subject Matter: marketing;  processed agricultural produce;  Europe;  consumption
 Date Published: nan

 29.11.2013 EN Official Journal of the European Union L 319/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1214/2013 of 28 November 2013 entering a name in the register of protected designations of origin and protected geographical indications (Saint-Marcellin (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Articles 15(1) and 52(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 entered into force on 3 January 2013. It repealed and replaced Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). (2) Pursuant to Article 6(2) of Regulation (EC) No 510/2006, Frances application to register the name Saint-Marcellin was published in the Official Journal of the European Union (3). (3) As no statement of opposition under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, that name should therefore be entered in the register. (4) By letter received on 12 November 2010, the French authorities notified the Commission that the VALCREST company, which is established on their territory outside the geographical area concerned, had been legally marketing the product sold under the name Saint-Marcellin, using this name continuously for at least five years, and that this point had been noted in the national opposition procedure. The undertaking therefore met the requirements under the second subparagraph of Article 13(3) of Regulation (EC) No 510/2006 for the granting of a transitional period in which to make legal use of the sales name after registration. (5) The requirements laid down in the second subparagraph of Article 13(3) of Regulation (EC) No 510/2006 have been incorporated in Article 15(1) of Regulation (EU) No 1151/2012. (6) Since VALCREST meets the requirements laid down in Article 15(1) of Regulation (EU) No 1151/2012, it should be granted a transitional period of five years in which to use the name Saint-Marcellin. (7) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 VALCREST is authorised to continue to use the registered name Saint-Marcellin (PGI) during a transitional period of five years from the entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ C 384, 13.12.2012, p. 21. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.3. Cheeses FRANCE Saint-Marcellin (PGI)